
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 727
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2012
			Mr. Lance (for
			 himself, Mr. Quigley,
			 Mr. Johnson of Illinois,
			 Mr. Cooper, and
			 Mr. Schiff) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Directing the Clerk of the House of
		  Representatives to provide members of the public with Internet access to
		  certain Congressional Research Service publications, and for other
		  purposes.
	
	
		1.Short title;
			 Findings
			(a)Short
			 TitleThis Act may be cited
			 as the Public Access to Congressional Research Service Reports Resolution
			 of 2012 or the Congressional Research Service Electronic
			 Accessibility Resolution of 2012.
			(b)FindingsCongress
			 finds the following:
				(1)The Congressional Research Service, a
			 special reference unit within the Library of Congress, offers invaluable
			 research and analysis to Members of Congress on all current and emerging issues
			 of national policy.
				(2)The Congressional
			 Research Service staff of approximately 700 employees, including lawyers,
			 economists, reference librarians, and social, natural, and physical scientists,
			 are governed by requirements for accuracy, objectivity, balance, and
			 nonpartisanship.
				(3)The Congressional
			 Research Service has a responsibility to ensure that Members of Congress have
			 available the best possible information and analysis on which to base the
			 policy decisions the American people have elected them to make.
				(4)It is often
			 burdensome, difficult, and time-consuming for citizens to obtain access to
			 objective and nonpartisan policy analysis on issues affecting their
			 interests.
				(5)It will enhance our democracy to provide
			 citizens with access to unbiased and accurate CRS documents on legislation and
			 other critical issues before Congress.
				(6)Allowing public access to CRS will empower
			 citizens and enable Members of Congress to become even more effective
			 representatives of the public’s concerns and goals.
				2.Availability of
			 certain Congressional Research Service information
			(a)Establishment
			 and Maintenance of Database of information
				(1)In
			 generalThe Clerk of the House of Representatives, in
			 consultation with the Director of the Congressional Research Service, shall
			 establish and maintain a centralized, searchable, bulk down­load­able,
			 electronic database consisting of—
					(A)all of the information described in
			 paragraph (2) that is available to Members, officers, employees, and offices of
			 the House of Representatives through the Congressional Research Service Web
			 site; and
					(B)in accordance with
			 subsection (b), an index of the information described in subparagraph (A).
					(2)Information
			 describedThe information described in this paragraph is as
			 follows:
					(A)Congressional
			 Research Service Issue Briefs.
					(B)Congressional
			 Research Service Reports.
					(C)Congressional
			 Research Service Authorization of Appropriations Products and Appropriations
			 Products.
					(D)Materials intended or available for general
			 congressional distribution that are the same or substantially similar in
			 content to CRS Reports, Issue Briefs, and Appropriations Products.
					(3)Specific
			 information for materials includedWith respect to each issue brief, product,
			 or report included in the database under this subsection, the Clerk shall
			 include—
					(A)the name and
			 identification number;
					(B)the dates of
			 initial release and updates (if any); and
					(C)the Congressional
			 Research Service division or divisions that were responsible for its
			 production.
					(4)UpdatesThe Clerk, in consultation with the
			 Director, shall ensure that the information in the database under this
			 subsection is updated automatically and electronically to reflect the
			 availability of new information and updates to existing information described
			 in paragraph (2).
				(5)Initial
			 informationThe initial establishment of the database under this
			 subsection shall include all of the contents described in paragraph (1) as of
			 the date on which this resolution is agreed to.
				(b)Index of
			 database informationIn
			 addition to the database under subsection (a), the Clerk, in consultation with
			 the Director, shall establish and maintain contemporaneously a Web site
			 containing a searchable, sortable index of all of the information in the
			 database in both human-readable and machine-readable formats (such as XML) that
			 includes for each issue brief, product, or report in the database—
				(1)the name and
			 identification number;
				(2)the dates of
			 initial release and updates (if any); and
				(3)the Congressional
			 Research Service division or divisions that were responsible for its
			 production.
				(c)Limitations
				(1)Confidential
			 informationSubsections (a) and (b) do not apply to—
					(A)any information
			 that is confidential, as determined by—
						(i)the
			 Director, or
						(ii)the
			 head of a Federal department or agency that provided the information to the
			 Congressional Research Service; or
						(B)any document
			 that—
						(i)is
			 the product of a confidential research request made by a Member, officer,
			 employee, or office of the House of Representatives;
						(ii)has
			 not been distributed to any individual or office other than the individual or
			 office making the request; and
						(iii)is not intended for distribution to any
			 person other than the individual or office making the request
						(2)Redaction and
			 revisionIn carrying out this section, the Clerk, on the basis of
			 information provided by the Director, may—
					(A)remove from the
			 information included in the database (including from the issue brief, product,
			 or report itself) the name and contact information regarding an employee of the
			 Congressional Research Service;
					(B)remove from the information included in the
			 database (including from the issue brief, product, or report itself) any
			 material for which the Director determines that including the information on
			 the database may infringe the copyright of a work protected under title 17,
			 United States Code; and
					(C)make any changes in the information
			 included in the database (including from the issue brief, product, or report
			 itself) that the Director determines necessary to ensure that the information
			 is accurate and current, except that if the Clerk makes any such change with
			 respect to any material in the database, the Clerk shall indicate in the
			 database (with such notation as the Clerk considers appropriate) that more
			 current information is available with respect to the material than the
			 information provided in the database.
					(3)Method of
			 redactionThe Clerk shall carry out any redaction under paragraph
			 (2)(C) in a manner which removes the least amount of material necessary to
			 carry out the purposes of the redaction.
				(4)Assistance from
			 director for automatic redactionThe Clerk shall consult with the Director
			 to ensure the availability and implementation of such technology as may be
			 necessary to facilitate the automatic redaction of information under this
			 subsection.
				(d)Furnishing of
			 necessary informationThe
			 Clerk shall consult with the Director to ensure that the Clerk is provided with
			 all of the information necessary to carry out this section in such format as
			 the Clerk considers appropriate.
			3.Other methods of
			 Public access
			(a)Access Through
			 Web Sites of Members and CommitteesEach official public Web site of a Member
			 of the House of Representatives, a committee of the House of Representatives,
			 or a joint committee of the Congress shall permit members of the public to use
			 the Web site to obtain the information contained in the database established
			 under section 2, in the same manner and to the same extent as Members,
			 officers, employees, and offices of the House of Representatives may obtain
			 such information through the Congressional Research Service Web site.
			(b)RegulationsSubsection (a) shall be carried out in
			 accordance with regulations promulgated by the Committee on House
			 Administration of the House of Representatives.
			4.DefinitionsIn this Act—
			(1)the term
			 Clerk means the Clerk of the House of Representatives;
			(2)the term
			 Director means the Director of the Congressional Research Service;
			 and
			(3)the term
			 Member of the House of Representatives includes a Delegate or
			 Resident Commissioner to the Congress.
			5.Effective
			 dateThis resolution shall
			 take effect upon the expiration of the 6-month period which begins on the date
			 on which the resolution is agreed to, without regard to whether the regulations
			 described in section 3(b) or any other regulations have been promulgated prior
			 to the expiration of such period.
		
